United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2638
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                      Da Van Cao

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                            Submitted: February 26, 2013
                              Filed: February 27, 2013
                                   [Unpublished]
                                   ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Da Van Cao appeals after he pled guilty to a drug offense in violation of 18
U.S.C. §§ 841(a)(1), (b)(1)(A)(vii), and 846, and the district court1--upon determining

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
that Mr. Cao was ineligible for safety-valve relief--imposed the applicable statutory
minimum prison term of 120 months. His counsel has moved to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that Mr. Cao’s
prison term is excessive.

       Upon careful review, we first conclude that the district court did not abuse its
discretion in determining that Mr. Cao was ineligible for safety-valve relief. See 18
U.S.C. § 3553(f) (limitation on applicability of statutory minimums in certain cases;
setting forth five-part standard for safety-valve relief); United States v.
Guerra-Cabrera, 477 F.3d 1021, 1026 (8th Cir. 2007) (concluding that, because
record supported district court’s findings that defendants had failed truthfully to
provide all information they had about their offenses, district court did not abuse its
discretion in determining that they were ineligible for safety-valve relief). We further
conclude that Mr. Cao’s 120-month prison term is proper, and not excessive. See
United States v. Watts, 553 F.3d 603, 604 (8th Cir. 2009) (per curiam) (noting district
courts’ lack of authority to impose sentences below congressionally mandated
statutory minimums). Finally, having independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), we have found no nonfrivolous issues for appeal.

       Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw, subject to counsel informing Mr. Cao about procedures
for seeking rehearing or filing a petition for certiorari.
                       ______________________________




                                          -2-